DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-7 and 10-20 are pending.
Claims 3 and 8-9 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Shui Yu (L1338) on November 11, 2021.

The application has been amended as follows: 1. (currently amended) A subsynchronous oscillation suppression method for controlling a converter, comprising:
acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system;
acquiring a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter; and
controlling the converter to suppress the subsynchronous oscillation according to the compensation parameter of the current setting for the active axis,
wherein the electric energy fluctuation parameter is a current fluctuation parameter, and the current setting for the active axis comprises a current setting for a torque axis at a generator side and a current setting for an active axis at a grid side;
the acquiring a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter comprises:
multiplying the current fluctuation parameter by a second preset coefficient to acquire a compensation parameter of the current setting for the torque axis at the generator side; and
multiplying the current fluctuation parameter by a third preset coefficient to acquire a compensation parameter of the current setting for the active axis at the grid side.

2. (original) The subsynchronous oscillation suppression method according to claim 1, wherein the electric energy fluctuation parameter is a current fluctuation parameter, and the current setting for the active axis comprises a current setting for an active axis at a grid side;
wherein the acquiring a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter comprises:
multiplying the current fluctuation parameter by a first preset coefficient to acquire the compensation parameter of the current setting for the active axis.

3. (cancelled) 




4. (previously presented) The subsynchronous oscillation suppression method according to claim 2, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side; 
wherein the acquiring an electric energy fluctuation parameter generated by a 
acquiring an actual output power value at the grid side, a power setting value at the generator side and an active axis component of a voltage at the grid side;
calculating a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
acquiring the current fluctuation parameter according to a ratio of the power fluctuation parameter to the active axis component of the voltage at the grid side.

5. (previously presented) The subsynchronous oscillation suppression method according to claim 2, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side;
wherein the acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system comprises:
acquiring an actual output power value at the grid side, a power setting value at the generator side and an actual voltage value of a DC bus;
calculating a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
acquiring the active axis current fluctuation parameter at the grid side according to a ratio of the power fluctuation parameter to the actual voltage value of the DC bus.

6. (previously presented) The subsynchronous oscillation suppression method according to claim 2, wherein the current fluctuation parameter comprises a current fluctuation parameter at a DC side;
the acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system comprises:
acquiring an actual voltage value of a DC bus;
calculating a difference between the actual voltage value of the DC bus and a voltage setting value of the DC bus to obtain a voltage fluctuation parameter of the DC bus; and
performing a differential operation on the voltage fluctuation parameter of the DC bus to obtain the current fluctuation parameter at the DC side.

7. (currently amended) A subsynchronous oscillation suppression device for controlling a converter, comprising[[:]] a computer processing unit, and a memory, the memory storing instruction executed by the computer processing unit, which cause the computer process unit to:
an acquisition module, configured to acquire an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system;
a compensation parameter generation module, configured to generate a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter; and
a feedback control module, configured to control the converter to suppress the subsynchronous oscillation according to the compensation parameter of the current setting for the active axis;
wherein the electric energy fluctuation parameter is a current fluctuation parameter; the current setting for the active axis comprises a current setting for an active axis at a grid side, wherein the compensation parameter generation module comprises:
a first calculation unit, configured to multiply the current fluctuation parameter by a first preset coefficient to obtain the compensation parameter of the current setting for the active axis;
wherein the current setting for the active axis comprises a current setting for a torque axis at a generator side and the current setting for the active axis at the grid side;
wherein the compensation parameter generation module comprises:
a second calculation unit, configured to multiply the current fluctuation parameter by a second preset coefficient to obtain a compensation parameter of the current setting for the torque axis at the generator side; and
a third calculation unit, configured to multiply the current fluctuation parameter by a third preset coefficient to obtain a compensation parameter of the current setting for the active axis at the grid side.

8. (cancelled) 


9. (cancelled) 




10. (currently amended) The subsynchronous oscillation suppression device according to claim [[8]]7, wherein the current fluctuation parameter comprises: an active axis current fluctuation parameter at the grid side;
wherein the acquisition module comprises:
a first acquisition unit, configured to acquire an actual output power value at the grid side, a power setting value at the generator side and an active axis component of a voltage at the grid side;
a fourth calculation unit, configured to calculate a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
a fifth calculation unit, configured to acquire the current fluctuation parameter according to a ratio of the power fluctuation parameter to the active axis component of the voltage at the grid side.

11. (currently amended) The subsynchronous oscillation suppression device according to claim [[8]]7, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side;
wherein the acquisition module comprises:
a second acquisition unit, configured to acquire an actual output power value at the grid side, a power setting value at the generator side and an actual voltage value of a DC bus;
a sixth calculation unit, configured to calculate a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
a seventh calculation unit, configured to acquire the active axis current fluctuation parameter at the grid side according to a ratio of the power fluctuation parameter to the actual 

12. (currently amended) The subsynchronous oscillation suppression device according to claim [[8]]7, wherein the current fluctuation parameter comprises a current fluctuation parameter at a DC side;
wherein the acquisition module comprises:
a third acquisition unit, configured to acquire an actual voltage value of a DC bus;
an eighth calculation unit, configured to calculate a difference between the actual voltage value of the DC bus and a voltage setting value of the DC bus to obtain a voltage fluctuation parameter of the DC bus; and
a ninth calculation unit, configured to perform a differential operation on the voltage fluctuation parameter of the DC bus to obtain the current fluctuation parameter at the DC side.

13. (previously presented) A controller for the converter, wherein the controller is provided with the subsynchronous oscillation suppression device according to claim 7.

14. (original) The controller for a converter according to claim 13, wherein the converter is a converter for a wind turbine.

15. (currently amended) The subsynchronous oscillation suppression method according to claim [[3]]1, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side; 
wherein the acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system comprises:
acquiring an actual output power value at the grid side, a power setting value at the generator side and an active axis component of a voltage at the grid side;
calculating a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
acquiring the current fluctuation parameter according to a ratio of the power fluctuation parameter to the active axis component of the voltage at the grid side.

16. (currently amended) The subsynchronous oscillation suppression method according to claim [[3]]1, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side;

acquiring an actual output power value at the grid side, a power setting value at the generator side and an actual voltage value of a DC bus;
calculating a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
acquiring the active axis current fluctuation parameter at the grid side according to a ratio of the power fluctuation parameter to the actual voltage value of the DC bus.

17. (currently amended) The subsynchronous oscillation suppression method according to claim [[3]]1, wherein the current fluctuation parameter comprises a current fluctuation parameter at a DC side;
the acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system comprises:
acquiring an actual voltage value of a DC bus;
calculating a difference between the actual voltage value of the DC bus and a voltage setting value of the DC bus to obtain a voltage fluctuation parameter of the DC bus; and
performing a differential operation on the voltage fluctuation parameter of the DC bus to obtain the current fluctuation parameter at the DC side.

18. (currently amended) The subsynchronous oscillation suppression device according to claim [[9]]7, wherein the current fluctuation parameter comprises: an active axis current fluctuation parameter at the grid side;
wherein the acquisition module comprises:
a first acquisition unit, configured to acquire an actual output power value at the grid side, a power setting value at the generator side and an active axis component of a voltage at the grid side;
a fourth calculation unit, configured to calculate a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
a fifth calculation unit, configured to acquire the current fluctuation parameter according to a ratio of the power fluctuation parameter to the active axis component of the voltage at the grid side.

(currently amended) The subsynchronous oscillation suppression device according to claim [[9]]7, wherein the current fluctuation parameter comprises an active axis current fluctuation parameter at the grid side;
wherein the acquisition module comprises:
a second acquisition unit, configured to acquire an actual output power value at the grid side, a power setting value at the generator side and an actual voltage value of a DC bus;
a sixth calculation unit, configured to calculate a difference between the power setting value at the generator side and the actual output power value at the grid side to obtain a power fluctuation parameter; and
a seventh calculation unit, configured to acquire the active axis current fluctuation parameter at the grid side according to a ratio of the power fluctuation parameter to the actual voltage value of the DC bus.

20. (currently amended) The subsynchronous oscillation suppression device according to claim [[9]]7, wherein the current fluctuation parameter comprises a current fluctuation parameter at a DC side;
wherein the acquisition module comprises:
a third acquisition unit, configured to acquire an actual voltage value of a DC bus;
an eighth calculation unit, configured to calculate a difference between the actual voltage value of the DC bus and a voltage setting value of the DC bus to obtain a voltage fluctuation parameter of the DC bus; and
a ninth calculation unit, configured to perform a differential operation on the voltage fluctuation parameter of the DC bus to obtain the current fluctuation parameter at the DC side.

Examiner’s Statement of Reason for Allowance
Claims 1-2, 4-7 and 10-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Chandrashekhara et al. (USPGPUB 2014/0032000) discloses a power grid of renewable sources is stabilized.  Inverters for connecting power sources, such as wind turbines, batteries, or photovoltaics, to a grid are used to damp grid oscillations.  
Claim 1, acquiring an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system;
acquiring a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter; and
controlling the converter to suppress the subsynchronous oscillation according to the compensation parameter of the current setting for the active axis,
wherein the electric energy fluctuation parameter is a current fluctuation parameter, and the current setting for the active axis comprises a current setting for a torque axis at a generator side and a current setting for an active axis at a grid side;
the acquiring a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter comprises:
multiplying the current fluctuation parameter by a second preset coefficient to acquire a compensation parameter of the current setting for the torque axis at the generator side; and
multiplying the current fluctuation parameter by a third preset coefficient to acquire a compensation parameter of the current setting for the active axis at the grid side.

Claim 7, an acquisition module, configured to acquire an electric energy fluctuation parameter generated by a subsynchronous oscillation of a power transmission system;
a compensation parameter generation module, configured to generate a compensation parameter of a current setting for an active axis according to the electric energy fluctuation parameter; and
a feedback control module, configured to control the converter to suppress the subsynchronous oscillation according to the compensation parameter of the current setting for the active axis;
wherein the electric energy fluctuation parameter is a current fluctuation parameter; the current setting for the active axis comprises a current setting for an active axis at a grid side, wherein the compensation parameter generation module comprises:
a first calculation unit, configured to multiply the current fluctuation parameter by a first preset coefficient to obtain the compensation parameter of the current setting for the active axis;
wherein the current setting for the active axis comprises a current setting for a torque axis at a generator side and the current setting for the active axis at the grid side;
wherein the compensation parameter generation module comprises:
a second calculation unit, configured to multiply the current fluctuation parameter by a second preset coefficient to obtain a compensation parameter of the current setting for the torque axis at the generator side; and
a third calculation unit, configured to multiply the current fluctuation parameter by a third preset coefficient to obtain a compensation parameter of the current setting for the active axis at the grid side.


in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119